Citation Nr: 1603569	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-14 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an effective date earlier than December 12, 2011 for the grant of a 100 percent disability rating for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 20 percent for right knee strain.

4.  Entitlement to a rating in excess of 20 percent for residuals, status post meniscal repair of the left knee. 

5.  Entitlement to an effective date earlier than December 12, 2011 for the grant of a 20 percent rating for right knee strain.  

6.  Entitlement to an effective date earlier than December 12, 2011 for the grant of a 20 percent rating for residuals, status post meniscal repair of the left knee.  

7.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as secondary to diabetes.
8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to December 31, 2009. 


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to December 1983 and from May 2004 to May 2005.

The claim for a higher initial rating for diabetes mellitus comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this matter in August 2010 for additional development.  

In a May 2012 rating decision, the RO granted a 100 percent disability rating for PTSD, effective December 12, 2011, and 20 percent ratings, each, for right knee strain and residuals, status post meniscal repair of the left knee, each, effective December 12, 2011, and denied service connection for hypertension.  With regard to the latter issue, the Board notes that service connection for hypertension was previously denied in a final November 2006 rating decision and is properly identified in the title page above as a petition to reopen.  

In a November 2013 rating decision, the RO granted entitlement to a TDIU for the period from December 31, 2009 to December 12, 2011.  

In March 2015, a new VA form 21-22a was received at the RO appointing the attorney listed on the title page above.  The Board recognizes this change in representation.  

The issues of entitlement to a higher level of special monthly compensation and a determination that a service-connected disability is total and permanent have been raised by the record in September 2013 and December 2013 statements from the Veteran's attorney, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With regard to the claim for an initial higher rating for diabetes mellitus, the Veteran was last provided a VA examination to address the severity of his service-connected diabetes mellitus in October 2011, over four years ago.  There is also evidence that the diabetes may have worsened since that time.  Records from 2014 reference the Veteran's complaints of decreased energy, weight loss, problems controlling blood sugar, and increased fatigue.  Thus, to ensure that the record indicates the current severity of the Veteran's service-connected diabetes mellitus, a more contemporaneous examination is warranted. Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

All outstanding VA medical records should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the claims of entitlement to an effective date earlier than December 12, 2011 for the grant of a 100 percent disability rating for PTSD, entitlement to ratings in excess of 20 percent for right knee strain and for residuals, status post meniscal repair of the left knee, entitlement to effective dates earlier than December 12, 2011 for the grant of a 20 percent rating for a right knee strain and for residuals, status post meniscal repair of the left knee, and for the petition to reopen the claim for service connection for hypertension, to include as secondary to diabetes,  the Veteran, through his attorney, submitted a statement in July 2012 that disagreed with the May 2012 rating decision.  The Veteran's May 2012 statement is a timely notice of disagreement with that rating decision.  

With regard to the claim of entitlement to a TDIU for the period prior to December 31, 2009, the Veteran, through his attorney, submitted a statement in December 2013 that disagreed with the November 2013 rating decision.   The Veteran's attorney stated that an effective date for a TDIU back to November 2008 was warranted.  The Veteran's December 2013 statement is a timely notice of disagreement with that rating decision.  

However, it does not appear that the RO has issued a statement of the case addressing any of these issues arising from May 2012 and November 2013 rating decisions.  Therefore, the appropriate Board action is to remand those issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case which addresses the issues of entitlement to entitlement to an effective date earlier than December 12, 2011 for the grant of a 100 percent disability rating for PTSD, entitlement to ratings in excess of 20 percent for right knee strain and for residuals, status post meniscal repair of the left knee, entitlement to effective dates earlier than December 12, 2011 for the grants of 20 percent ratings for a right knee strain and for residuals, status post meniscal repair of the left knee, the petition to reopen the claim for service connection for hypertension, to include as secondary to diabetes, and  entitlement to a TDIU for the period prior to December 31, 2009.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review.

2.  Obtain all outstanding VA medical records since September 2014 and associate them with the claims file.

3.  Schedule the Veteran for a VA examination to determine the current severity of diabetes mellitus.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail. The examiner should make findings responsive to the criteria for rating diabetes mellitus, to include whether the condition requires insulin, restricted diet, or regulation of activities (avoidance of strenuous occupational and recreational activities).  If regulation of activities is necessary, please state whether that is due to diabetes mellitus.  The examiner should also state whether the Veteran has been hospitalized for episodes of ketoacidosis or hypoglycemic reactions; whether he requires visits to a diabetic care provider either weekly or twice per month; whether he has complications and, if so, the severity thereof; and whether he has had a progressive loss of weight and strength due solely to service-connected diabetes mellitus.

4.  Then, readjudicate the claim for an initial rating in excess of 20 percent for diabetes mellitus.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






